FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ELDO KLINGENBERG,                                No. 12-70441

               Petitioner - Appellant,           Tax Ct. No. 15355-09L

  v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Eldo Klingenberg appeals pro se from the Tax Court’s judgment permitting

the Commissioner of Internal Revenue (“Commissioner”) to proceed with an

action to collect his federal income tax liability for tax year 2005. We have

jurisdiction under 26 U.S.C. § 7482(a). We review de novo the Tax Court’s legal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conclusions and for clear error its findings of fact. Johanson v. Comm’r, 541 F.3d
973, 976 (9th Cir. 2008). We affirm.

      The Tax Court properly determined that Klingenberg was precluded from

challenging his tax liability for tax year 2005 because he received notice of the

deficiency but failed to petition the tax court for a deficiency hearing. See 26

U.S.C. § 6330(c)(2)(B) (permitting challenge to the underlying tax liability if the

taxpayer “did not receive any statutory notice of deficiency for such tax liability or

did not otherwise have an opportunity to dispute such tax liability”); Hagner v.

United States, 285 U.S. 427, 430 (1932) (a properly mailed letter carries with it a

presumption of receipt); see also United States v. Zolla, 724 F.2d 808, 810 (9th

Cir. 1984) (postal form 3877 is highly probative and sufficient, in the absence of

contrary evidence, to show that the notice of deficiency was properly made).

      We reject Klingenberg’s contentions concerning the proper scope of the

evidence, false or contradictory witness testimony, and the allegedly improper

exclusion of exhibits.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.


                                           2                                    12-70441